DETAILED ACTION
This office action is a response to an application filed on 11/17/2021.  According to Preliminary Amendment filed on 11/17/2021, Claims 1-4 and 6-12 have been amended and Claims 20-26 have been added. Claims 1-4, 6-12 and 20-26 are currently pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/18/2021 and 02/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered if signed and initialed by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 3, 4, 6-8, 11, 12, 20-23 and 25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3 and 4 of US Patent No. 10,897,773. Although the conflicting claims are not identical, they are not patentably distinct from each other because the main difference between the instant application and the US Patent No. 10,897,773 is the broadening of the claimed subject matter which are already covered by the claims of the US Patent 10,897,773 (see claim mapping below)

Instant Application
US Patent No. 10,897,773
1. A baseband processor of a User Equipment (UE) for a cellular communication network, comprising: processing circuitry configured to: process a resource request to determine: 
an indication of a Service Data Flow (SDF) template to identify data flows associated with the resource request, and Quality of Service (QoS) information for packets of the data flows; and multiplex packets based on a radio bearer corresponding to the data flows wherein a first data flow is associated with one or more Guaranteed Bit Rate (GBR) packets and a second data flow is associated with one or more non-GBR packets.









1. An apparatus comprising: processing circuitry configured to: generate a request to establish a connection with a packet data network (PDN); process a resource request, associated with the PDN, to determine: an indication of a Service Data Flow (SDF) associated with the resource request, and Quality of Service (QoS) information for packets in the SDF; and a transceiver configured to communicate with a Base Station (BS), via a particular radio bearer established between the UE and the BS, the communication including: multiplexing transmission of packets corresponding to a plurality of different SDFs over the particular radio bearer, the multiplexing including scheduling the packets of the plurality of different SDFs based on the corresponding QoS information for each of the plurality of different SDFs, wherein multiplexing the transmission of packets includes multiplexing Guaranteed Bit Rate (GBR) packets and non-GBR Unacknowledged Mode Radio Link Control (UM RLC) packets on the particular radio bearer.
3. The baseband processor of claim 1, wherein multiplexing the one or more GBR packets and the one or more non-GBR packets is over the radio bearer and associated with non-GBR Unacknowledged Mode Radio Link Control (UM RLC) packets.

1… wherein multiplexing the transmission of packets includes multiplexing Guaranteed Bit Rate (GBR) packets and non-GBR Unacknowledged Mode Radio Link Control (UM RLC) packets on the particular radio bearer.
4. The baseband processor of claim 1, wherein multiplexing the packets includes determining packets associated with different packet data networks (PDNs) based on destination Internet Protocol (IP) addressing information of the packets and multiplexing a transmission of packets for different PDNs on the radio bearer.

4. The apparatus of claim 3, wherein the apparatus further comprises circuitry to: discriminate between packets associated with the different PDNs based on destination Internet Protocol (IP) addressing information of the packets.
3. The apparatus of claim 1, wherein multiplexing the transmission of packets includes multiplexing transmission of packets for different PDNs on the particular radio bearer.
6. The baseband processor of claim 1, wherein the GBR packets and the non-GBR packets are multiplexed over the radio bearer. 

1… multiplexing Guaranteed Bit Rate (GBR) packets and non-GBR Unacknowledged Mode Radio Link Control (UM RLC) packets on the particular radio bearer.
7. A User Equipment (UE) operable with a cellular communication network, comprising: one or more processors configured to: process a resource request to determine: an indication of a Service Data Flow (SDF) template to identify data flows associated with the resource request, and Quality of Service (QoS) information for packets of the data flows; and multiplex packets based on a radio bearer the data flows wherein a first data flow of the data flows is associated with one or more Guaranteed Bit Rate (GBR) packets and a second data flow of the data flows is associated with one or more non-GBR packets.
1. An apparatus comprising: processing circuitry configured to: generate a request to establish a connection with a packet data network (PDN); process a resource request, associated with the PDN, to determine: an indication of a Service Data Flow (SDF) associated with the resource request, and Quality of Service (QoS) information for packets in the SDF; and a transceiver configured to communicate with a Base Station (BS), via a particular radio bearer established between the UE and the BS, the communication including: multiplexing transmission of packets corresponding to a plurality of different SDFs over the particular radio bearer, the multiplexing including scheduling the packets of the plurality of different SDFs based on the corresponding QoS information for each of the plurality of different SDFs, wherein multiplexing the transmission of packets includes multiplexing Guaranteed Bit Rate (GBR) packets and non-GBR Unacknowledged Mode Radio Link Control (UM RLC) packets on the particular radio bearer.
8. The UE of claim 7, wherein the one or more processors are further configured to: schedule the packets of the data flows based on the QoS information for the data flows.
1… scheduling the packets of the plurality of different SDFs based on the corresponding QoS information for each of the plurality of different SDFs,
11. The UE of claim 7, wherein the one or more processors are further configured to: schedule the packets for different packet data networks on the radio bearer.
3. The apparatus of claim 1, wherein multiplexing the transmission of packets includes multiplexing transmission of packets for different PDNs on the particular radio bearer.
12. The UE of claim 7, wherein the one or more processors are further configured to: determine packets associated with different packet data networks based on destination Internet Protocol (IP) addressing information of the packets.
4. The apparatus of claim 3, wherein the apparatus further comprises circuitry to:
discriminate between packets associated with the different PDNs based on destination Internet Protocol (IP) addressing information of the packets.
20. A method, implemented by User Equipment (UE) operable with a cellular communication network, comprising: processing a resource request to determine: an indication of a Service Data Flow (SDF) template to identify data flows; and Quality of Service (QoS) information for packets of the data flows; and multiplexing packets based on a radio bearer corresponding to the data flows, wherein a first data flow is associated with one or more Guaranteed Bit Rate (GBR) packets and a second data flow is associated with one or more non-GBR packets.
1. An apparatus comprising: processing circuitry configured to: generate a request to establish a connection with a packet data network (PDN); process a resource request, associated with the PDN, to determine: an indication of a Service Data Flow (SDF) associated with the resource request, and Quality of Service (QoS) information for packets in the SDF; and a transceiver configured to communicate with a Base Station (BS), via a particular radio bearer established between the UE and the BS, the communication including: multiplexing transmission of packets corresponding to a plurality of different SDFs over the particular radio bearer, the multiplexing including scheduling the packets of the plurality of different SDFs based on the corresponding QoS information for each of the plurality of different SDFs, wherein multiplexing the transmission of packets includes multiplexing Guaranteed Bit Rate (GBR) packets and non-GBR Unacknowledged Mode Radio Link Control (UM RLC) packets on the particular radio bearer.
21. The method of claim 20, further comprising: scheduling the packets corresponding to the data flows over the radio bearer based on QoS information corresponding to the data flows.
1… scheduling the packets of the plurality of different SDFs based on the corresponding QoS information for each of the plurality of different SDFs,
22. The method of claim 21, wherein scheduling the packets includes scheduling packets associated with different packet data networks on the radio bearer.
3. The apparatus of claim 1, wherein multiplexing the transmission of packets includes multiplexing transmission of packets for different PDNs on the particular radio bearer.
23. The method of claim 21, further comprising: determining packets associated with different packet data networks based on destination Internet Protocol (IP) addressing information of the packets.
4. The apparatus of claim 3, wherein the apparatus further comprises circuitry to:
discriminate between packets associated with the different PDNs based on destination Internet Protocol (IP) addressing information of the packets.
25. The method of claim 21, wherein the GBR packets and the non-GBR packets are multiplexed over the radio bearer
1… wherein multiplexing the transmission of packets includes multiplexing Guaranteed Bit Rate (GBR) packets and non-GBR Unacknowledged Mode Radio Link Control (UM RLC) packets on the particular radio bearer.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12 and 20-26 are rejected under 35 U.S.C. §103 as being unpatentable over Ma et al. (US 2015/0009826 A1) hereinafter “Ma” in view of Anderson et al. (US 2012/0120828 A1) hereinafter “Anderson”
As per claim 1, Ma discloses a baseband processor of a User Equipment (UE) for a cellular communication network, comprising: 
processing circuitry configured to: 
process a resource request (Ma, [0203], requests to establish an EPS bearer) to determine: 
an indication of a Service Data Flow (SDF) template to identify data flows associated with the resource request (Ma, [0035] Applications or services may be identified by means of a set of traffic flow attributes such as source IP address, destination IP address, source port number, destination port number and protocol type, ID or number; [0036], Traffic flows may also be referred to as Service Data Flows (SDFs))
and Quality of Service (QoS) information for packets of the data flows (Ma, [0036], Each logical channel, such as logical channels 1431, 1432 and 1433 may be associated with a QCI label identifying a possible plurality of QoS-related parameters pertaining to that logical channel)
Ma does not explicitly disclose multiplex packets based on a radio bearer corresponding to the data flows.
Anderson discloses multiplex packets based on a radio bearer corresponding to the data flows (Anderson, [0036], The traffic flow multiplexers are arranged in order to multiplex traffic flows onto a possible plurality of logical channels such as logical channels 1431, 1432 and 1433)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Anderson related to multiplex packets based on a radio bearer corresponding to the data flows and have modified the teaching of Ma in order to improve transmission latency ([0050])
Ma in view of Anderson disclose wherein a first data flow (Ma, [0036], Traffic flows may also be referred to as Service Data Flows (SDFs)) is associated with one or more Guaranteed Bit Rate (GBR) packets and a second data flow is associated with one or more non-GBR packets (Ma, [0067], the dedicated bearer 207 may be configured as a guaranteed bit rate (GBR) bearer, and the default bearer 205 may be configured as a non-GBR bearer)

As per claim 2, Ma in view of Anderson disclose the baseband processor of claim 1, wherein the processing circuitry is further configured to: 
schedule the packets corresponding to the data flows over the radio bearer by prioritizing packets having a first priority over packets having a second priority (Ma, [0326], perform prioritized scheduling to transmit the high priority packets first, and low priority packets next)

As per claim 3, Ma in view of Anderson disclose the baseband processor of claim 1, wherein multiplexing the one or more GBR packets and the one or more non-GBR packets is over the radio bearer and associated with non-GBR Unacknowledged Mode Radio Link Control (UM RLC) packets (Ma, [0067], the dedicated bearer 207 may be configured as a guaranteed bit rate (GBR) bearer, and the default bearer 205 may be configured as a non-GBR bearer)

As per claim 4, Ma in view of Anderson disclose the baseband processor of claim 1, wherein multiplexing the packets includes determining packets associated with different packet data networks (PDNs) based on destination Internet Protocol (IP) addressing information of the packets and multiplexing a transmission of packets for different PDNs on the radio bearer (Ma, [0093], identify traffic based on types of information, including extrinsic information available to the WTRU 202, such as the APN, and IP Packet header information. The IP packet header information may include, for example, transport protocol, destination port and destination IP address)

As per claim 6, Ma in view of Anderson disclose the baseband processor of claim 1, wherein the GBR packets and the non-GBR packets are multiplexed over the radio bearer (Ma, [0067], the dedicated bearer 207 may be configured as a guaranteed bit rate (GBR) bearer, and the default bearer 205 may be configured as a non-GBR bearer)

As per claim 7, Ma discloses a User Equipment (UE) operable with a cellular communication network, comprising:
one or more processors (Ma, [0033], a processor 118) configured to:
process a resource request (Ma, [0203], requests to establish an EPS bearer) to determine:
an indication of a Service Data Flow (SDF) template to identify data flows associated with the resource request (Ma, [0035] Applications or services may be identified by means of a set of traffic flow attributes such as source IP address, destination IP address, source port number, destination port number and protocol type, ID or number; [0036], Traffic flows may also be referred to as Service Data Flows (SDFs)), 
and Quality of Service (QoS) information for packets of the data flows (Ma, [0036], Each logical channel, such as logical channels 1431, 1432 and 1433 may be associated with a QCI label identifying a possible plurality of QoS-related parameters pertaining to that logical channel)
Ma does not explicitly disclose multiplex packets based on a radio bearer corresponding to the data flows.
Anderson discloses multiplexing packets based on a radio bearer corresponding to the data flows (Anderson, [0036], The traffic flow multiplexers are arranged in order to multiplex traffic flows onto a possible plurality of logical channels such as logical channels 1431, 1432 and 1433)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Anderson related to multiplex packets based on a radio bearer corresponding to the data flows and have modified the teaching of Ma in order to improve transmission latency ([0050])
Ma in view of Anderson disclose wherein a first data flow of the data flows is associated with one or more Guaranteed Bit Rate (GBR) packets and a second data flow of the data flows is associated with one or more non-GBR packets (Ma, [0036], Traffic flows may also be referred to as Service Data Flows (SDFs); [0067], the dedicated bearer 207 may be configured as a guaranteed bit rate (GBR) bearer, and the default bearer 205 may be configured as a non-GBR bearer)

As per claim 8, Ma in view of Anderson disclose the UE of claim 7, wherein the one or more processors are further configured to: schedule the packets of the data flows based on the QoS information for the data flows (Ma, [0067], provide for traffic differentiation based on respective levels or classes of service (each a “QoS class")

As per claim 9, Ma in view of Anderson disclose the UE of claim 7, wherein the QoS information comprises a QoS indicator for scheduling the data flows (Ma, [0070], the default-bearer QoS parameters may include a QoS class indicator (QCI)

As per claim 10, Ma in view of Anderson disclose the UE of claim 9, wherein the QoS information comprises different QoS parameters associated with the first data flow than the second data flow to schedule the packets on a per-data flow basis (Ma, [0070], Each of the default and dedicated bearers 205, 207 is associated with a set of QoS parameters ("bearer-level QoS parameters”) for conveying one or more properties of a transport channel associated therewith)

As per claim 11, Ma in view of Anderson disclose the UE of claim 7, wherein the one or more processors are further configured to: schedule the packets for different packet data networks on the radio bearer (Ma, [0127], scheduling the differentiated traffic may include adjusting a scheduled time of transmission of a packet the differentiated traffic based on the prioritization of the multiple traffic sub-classes)

As per claim 12, Ma in view of Anderson disclose the UE of claim 7, wherein the one or more processors are further configured to: 
determine packets associated with different packet data networks based on destination Internet Protocol (IP) addressing information of the packets (Ma, [0065], Associated with the default bearer 205 is an IP address, which is implicitly assigned to the WTRU 202 (e.g., via a default evolved-packet-system (EPS) bearer activation))

As per claim 20, Ma discloses a method, implemented by User Equipment (UE) operable with a cellular communication network, comprising: 
processing a resource request (Ma, [0203], requests to establish an EPS bearer) to determine: 
an indication of a Service Data Flow (SDF) template to identify data flows (Ma, [0035] Applications or services may be identified by means of a set of traffic flow attributes such as source IP address, destination IP address, source port number, destination port number and protocol type, ID or number; [0036], Traffic flows may also be referred to as Service Data Flows (SDFs))
and Quality of Service (QoS) information for packets of the data flows (Ma, [0036], Each logical channel, such as logical channels 1431, 1432 and 1433 may be associated with a QCI label identifying a possible plurality of QoS-related parameters pertaining to that logical channel)
Ma does not explicitly disclose multiplexing packets based on a radio bearer corresponding to the data flows.
Anderson discloses multiplexing packets based on a radio bearer corresponding to the data flows (Anderson, [0036], the traffic flow multiplexers are arranged in order to multiplex traffic flows onto a possible plurality of logical channels such as logical channels 1431, 1432 and 1433) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Anderson related to multiplex packets based on a radio bearer corresponding to the data flows and have modified the teaching of Ma in order to improve transmission latency ([0050])
Ma in view of Anderson disclose wherein a first data flow is associated with one or more Guaranteed Bit Rate (GBR) packets and a second data flow is associated with one or more non-GBR packets (Ma, [0036], Traffic flows may also be referred to as Service Data Flows (SDFs); [0067], the dedicated bearer 207 may be configured as a guaranteed bit rate (GBR) bearer, and the default bearer 205 may be configured as a non-GBR bearer)
As per claim 21, Ma in view of Anderson disclose the method of claim 20, further comprising: scheduling the packets corresponding to the data flows over the radio bearer based on QoS information corresponding to the data flows (Ma, [0067], provide for traffic differentiation based on respective levels or classes of service (each a “QoS class")
As per claim 22, Ma in view of Anderson disclose the method of claim 21, wherein scheduling the packets includes scheduling packets associated with different packet data networks on the radio bearer (Ma, [0127], scheduling the differentiated traffic may include adjusting a scheduled time of transmission of a packet the differentiated traffic based on the prioritization of the multiple traffic sub-classes)

As per claim 23, Ma in view of Anderson disclose the method of claim 21, further comprising: determining packets associated with different packet data networks based on destination Internet Protocol (IP) addressing information of the packets (Ma, [0065], Associated with the default bearer 205 is an IP address, which is implicitly assigned to the WTRU 202 (e.g., via a default evolved-packet-system (EPS) bearer activation))

As per claim 24, Ma in view of Anderson disclose the method of claim 21, wherein scheduling the packets comprises assigning a higher priority to packets having a higher QoS indicator value than packets having a lower QoS indicator value (Ma, [0255], the actual QoE/QoS level is lower (higher) than the target value)

As per claim 25, Ma in view of Anderson disclose the method of claim 21, wherein the GBR packets and the non-GBR packets are multiplexed over the radio bearer (Ma, [0067], the dedicated bearer 207 may be configured as a guaranteed bit rate (GBR) bearer, and the default bearer 205 may be configured as a non-GBR bearer)

As per claim 26, Ma in view of Anderson disclose the UE of claim 9, wherein the QoS information further comprises at least one of: 
a GBR value (Ma, [0071], [0071] The bearer-level QoS parameters of the dedicated bearer 207 ("dedicated-bearer QoS parameters") may include a QCI, an ARP, a GBR and a MBR)
a Maximum Bit Rate (MBR) value; or 
an Allocation and Retention Priority (ARP) value.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462